J. C. Penney Company, Inc. 6501 Legacy Drive Plano, TX 75024 972-431-1000 August 28, 2012 Mr. William H. Thompson Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re:J. C. Penney Company, Inc. Form 10-K for the Fiscal Year ended January 28, 2012 Filed March 28, 2012 File No. 1-15274 Dear Mr. Thompson: We are in receipt of your letterdated August 14, 2012 (the Comment Letter) regarding the above-referenced filing for J. C. Penney Company, Inc. (the Company) and appreciate the SEC Staff’s review of our most recent Form 10-K and assistance in continuing to enhance the overall disclosures in our filings with the Commission. The Company acknowledges its responsibility for the adequacy and accuracy of the disclosures in its filings.We further acknowledge that Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing, and that the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. For ease of reference, the heading and numbered paragraph below corresponds to the heading and numbered comment in the Comment Letter, with the Staff's comment presented in bold italicized text, followed by our response. Consolidated Statements of Comprehensive (Loss)/Income, page F-4 1. We note you use a net display to present the classifications of other comprehensive income on the face of the statements.Please tell us your consideration of using a gross display or disclosing reclassification adjustments in the notes to the financial statements.Refer to ASC 220-10-45-12 and 220-10-45-17. Response: The Company early adopted Accounting Standards Update (ASU) 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income” as of the end of the fiscal year ending January 28, 2012 (Fiscal 2011).As permitted, we elected to use the two statement approach.In accordance with ASC 220-10-45-17, we presented the gross amounts of the reclassification adjustments in the notes to our financial statements.Amortization of net actuarial (gain)/loss and prior service credit/(cost) are presented in the tables showing the components of net periodic pension expense in Note 16 to the Company’sFiscal 2011 Form 10-K on pages F-27 and F-36. In future filings, as applicable, we will expand our Statements of Comprehensive (Loss)/Income to provide the gross presentation of the classifications of other comprehensive (loss)/income (net of taxes) on the face of the statements.In addition, we will include a schedule providing the gross amounts, income tax effects and the net amounts for each component of other comprehensive (loss)/income disclosed in the Statements of Comprehensive (Loss)/Income in the notes to the financial statements. The Financial Accounting Standards Board recently issued a Proposed Accounting Standards Update to Topic 220, Presentation of Items Reclassified Out of Accumulated Other Comprehensive Income. We will further revise our disclosures for those requirements when finalized and effective. In accordance with the foregoing, we would propose to include the following expanded disclosures in our Quarterly Report on Form 10-Q for the quarter ended July 28, 2012, to be filed with the Commission on or before September 6, 2012 : CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS)/INCOME (Unaudited) Three Months Ended Six Months Ended ($ in millions) July 28, July 30, July 28, July 30, Net income/(loss) $ $ 14 $ $ 78 Other comprehensive income/(loss), net of tax: Unrealized gain/(loss) on REITs 6 7 33 30 Reclassification adjustment for gain on REIT included in net income - - Reclassification for amortization of net actuarial (gain)/loss included in net periodic benefit expense 37 23 77 46 Reclassification for amortization of prior service (credit)/cost included in net periodic benefit expense Total other comprehensive income/(loss), net of tax 26 68 Total comprehensive income/(loss), net of tax $ $ 40 $ $ NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 13) Stockholders’ Equity Other Comprehensive (Loss)/Income The tax effects allocated to each component of other comprehensive (loss)/Income are as follows: Three Months Ended July 28, 2012 July 30, 2011 Income Income Tax Tax ($ in millions) Gross (Expense) Net Gross (Expense) Net Amount Benefit Amount Amount Benefit Amount Unrealized gain/(loss) on REITS $ 8 $ $ 6 $ 12 $ $ 7 Reclassification adjustment for gain on REIT included in net income 96 - - - Reclassification for amortization of net actuarial (gain)/loss included in net periodic benefit expense 63 37 38 23 Reclassification for amortization of prior service (credit)/cost included in net periodic benefit expense 1 3 Total $ $ 69 $ $ 43 $ $ 26 Six Months Ended July 28, 2012 July 30, 2011 Income Income Tax Tax ($ in millions) Gross (Expense) Net Gross (Expense) Net Amount Benefit Amount Amount Benefit Amount Unrealized gain/(loss) on REITS $ 51 $ $ 33 $ 47 $ $ 30 Reclassification adjustment for gain on REIT included in net income 96 - - - Reclassification for amortization of net actuarial (gain)/loss included in net periodic benefit expense 77 75 46 Reclassification for amortization of prior service (credit)/cost included in net periodic benefit expense 3 5 Total $ $ 31 $ 68 **** Should the Staff have any additional comments or need further information, please contact either Dennis P. Miller, Senior Vice President and Controller, at 972-431-2041 or dpmiller@jcp.com or me at 972-431-1928 or ken@jcp.com. Respectfully, /s/ Kenneth H. Hannah Kenneth H. Hannah Executive Vice President and Chief Financial Officer Cc:Ronald B. Johnson Dennis P. Miller Janet Dhillon Salil R. Virkar
